DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 2-19 are pending in the application.  Claim 1 is cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US2019/032026, filed on May 13, 2019 which claims priority to U.S. Provisional Patent Application 62/670,822 filed on May 13, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Bergman on 08/09/2022

The application has been amended as follows: 
Claim 5 lines 4-5 of the claim is amended as follows:
pattern (Cu X-ray source) comprising at least six, 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed S-apomorphine hydrochloride hydrate salt characterized by XRPD peaks at 10.17, 11.0, 13.39, 18.90, 20.30 and 22.22 ± 0.2 degrees 2-theta, crystalline variants comprising the recited water contents, pharmaceutical compositions thereof, and methods of treatment of a disease or disorder for which S-apomorphine is indicated, comprising administration of the claimed S-apomorphine hydrochloride hydrate, are novel and unobvious over the prior art.  The closest prior art is Saari (Journal of Medicinal Chemistry 1973 16(2): 171-172; cited previously), which discloses synthetic S-apomorphine hydrochloride hemihydrate, the ratio of S-apomorphine cation:hydrochloride anion:water being 1:1:0.5, corresponds to about 2.8% water.  However, The reference does not teach that a crystalline hydrate characterized by XRPD peaks at 10.17, 11.0, 13.39, 18.90, 20.30 and 22.22 ± 0.2 degrees 2-theta.  An ordinary artisan at the time the application was effectively filed would not have found the claimed subject matter obvious in view of the cited prior art or  its combination with any other prior art of record.
Support for the current amendment is present in the original disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2-19, reordered and renumbered 1-18 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/             Primary Examiner, Art Unit 1625